UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6719



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DWIGHT KNIBBS,     a/k/a   Paul   Bougle,   a/k/a
Jamaican Paul,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-90-122, CA-99-22-5)


Submitted:   July 18, 2002                    Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Knibbs, Appellant Pro Se.   Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dwight Knibbs seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

memorandum opinion accepting the recommendation of the magistrate

judge and find no reversible error.              Accordingly, we deny a

certificate   of   appealability    and    dismiss   the    appeal   on   the

reasoning of the district court. See United States v. Knibbs, Nos.

CR-90-122; CA-99-22-5 (N.D.W. Va. Jan. 24, 2002). We dispense with

oral   argument    because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2